THE THIRTEENTH COURT OF APPEALS

                                    13-14-00670-CV


                 Texas Municipal League Intergovernmental Risk Pool
                                         v.
                                  Lloyd K. Aldridge


                                   On Appeal from the
                     23rd District Court of Wharton County, Texas
                                 Trial Cause No. 47,299


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, sets aside the trial court’s judgment of November 4, 2014 and remands the

case. The Court orders the judgment set aside without reference to the merits, and

REMAND the case to the trial court for rendition of judgment in accordance with the

parties’ agreement. Costs of the appeal are adjudged against the party incurring same.

February 12, 2015